Citation Nr: 0704771	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  03-01 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased disability rating for service-
connected mechanical low back pain with strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to 
September 1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  The RO, in pertinent part, 
continued the 10 percent evaluation for mechanical low back 
pain with strain.

The claim was previously before the Board in March 2004 and 
March 2006.  Both times, the matter was remanded for further 
development and adjudication, to include notice of the 
revision to the rating criteria for disorders of the spine 
effective September 26, 2003, and to obtain outstanding VA 
outpatient treatment records.  The action having been 
completed, the matter is now ready for appellate disposition.

The veteran presented testimony before the RO in June 2003.  
The transcript has been obtained and associated with the 
claims folder.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's mechanical low back pain with strain is 
manifested by complaints of pain and limitation of motion, 
with normal sensory and motor function.



CONCLUSION OF LAW

The criteria for a rating of 20 percent, but no greater, for 
mechanical low back pain have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.71a, Diagnostic 
Code 5292 (2002), Diagnostic Codes 5237 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).    Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in an August 2001 letter, prior to the decision 
on appeal, the RO provided notice to the veteran regarding 
what information and evidence is needed to substantiate the 
claim for an increased rating, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA and the need 
for the veteran to advise VA of or submit any further 
evidence that pertained to the claim.  Additional VCAA 
letters were provided to the veteran in April 2004 and 
October 2004, which notified the veteran to advise VA of or 
submit any further evidence in his possession that pertained 
to the claim.  An additional letter was issued in March 2006.  
In June 2006, the veteran was notified of the evidence 
necessary to establish a disability rating and effective 
date. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
medical records, VA treatment records and examination 
reports, private medical records, and the transcript from the 
veteran's June 2003 RO hearing.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2005); see also 38 C.F.R. § 4.45 (2005).

During the course of this appeal, specifically, on September 
23, 2002, and once again on September 26, 2003, there became 
effective new regulations for the evaluation of 
service-connected disabilities of the spine.  VA's General 
Counsel has 
held that where a law or regulation changes during the 
pendency of an appeal, the Board should first determine which 
version of the law or regulation is more favorable to the 
veteran.  If the application of the revised regulation 
results in a higher rating, the effective date for the higher 
disability rating can be no earlier than the effective date 
of the change in the regulation.  38 U.S.C.A. § 5110(g) (West 
2002).  Prior to the effective date of the change in the 
regulation, the Board can apply only the original version of 
the regulation.  VAOPGCPREC 3-2000 (April 10, 2000).  

Prior to September 23, 2002, a 20 percent evaluation was 
warranted for low back disabilities where there was evidence 
of moderate limitation of motion of the lumbar segment of the 
spine, or, in the alternative, moderate intervertebral disc 
syndrome with recurring attacks.  A 20 percent evaluation 
was, similarly, indicated where there was evidence of 
lumbosacral strain with muscle spasm on extreme forward 
bending, or a unilateral loss of lateral spine motion in the 
standing position.  A 40 percent evaluation, under those same 
regulations, required demonstrated evidence of severe 
limitation of motion of the lumbar spine, or, in the 
alternative, severe intervertebral disc syndrome with 
recurring attacks and only intermittent relief.  A 40 percent 
evaluation was, similarly, indicated where there was evidence 
of severe lumbosacral strain, with listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes or narrowing or 
irregularity of the joint space, or with some of the 
aforementioned characteristics accompanied by abnormal 
mobility on forced motion.  A 60 percent rating was provided 
for intervertebral disc syndrome productive of pronounced 
disability, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2002).  

Under the interim revised criteria for intervertebral disc 
syndrome which became effective September 23, 2002, a 
20 percent evaluation was indicated where there was evidence 
of incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months.  A 40 percent evaluation, under those same 
regulations, required demonstrated evidence of incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent rating applies  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective September 23, 2002).  
Those criteria remained in effect with the revision effective 
September 26, 2003, except the Diagnostic Codes changed.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective September 
26, 2003).  

Under the schedular criteria which became effective 
September 26, 2003, a 20 percent evaluation is warranted 
where there is evidence of forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour, such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation, 
under those same regulations, requires evidence of forward 
flexion of the thoracolumbar spine to 30 degrees or less.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.

For the purpose of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome which requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 
(2006).  

Pursuant to the revised rating criteria, intervertebral disc 
syndrome can also be evaluated by combining, under 38 C.F.R. 
§ 4.25, separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, orthopedic disabilities 
should be evaluated using the criteria for the most 
appropriate diagnostic code or codes, and neurologic 
disabilities should be evaluated separately using the 
criteria for the most appropriate neurological diagnostic 
code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective September 23, 2002). 


Analysis

Historically, service connection was awarded for mechanical 
low back pain with strain in a May 2000 rating decision.  A 
10 percent rating was assigned effective June 1999.  The 
Board affirmed the initial 10 percent rating in a June 2001 
decision.  The veteran filed a request for an increased 
rating in June 2001.  The RO continued the 10 percent rating 
for mechanical low back pain with strain in a January 2002 
rating decision.  The veteran disagreed with the continued 10 
percent rating and initiated the instant appeal.

The veteran has argued that his service-connected low back 
condition warrants a rating in excess of 10 percent disabling 
due to such symptoms as constant low back pain, radiation 
into the lower extremities, weakness, and sensations that his 
feet are "going to sleep."  In addition, the veteran 
testified in June 2003 before the RO that he was unable to 
lift or bend for long periods and that he suffers from 
spasms.

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: the veteran's contentions, 
including those raised at his personal hearing; service 
medical records; VA outpatient treatment records; VA 
examination reports; and private medical records.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the appellant or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the veteran's mechanical low back pain with 
strain more closely approximates the criteria for a 20 
percent rating.  See DeLuca, supra.

An April 2001 magnetic resonance imaging (MRI) report 
revealed there was bilateral L5 spondylolysis without 
spondylolisthesis.  There was no disc bulges or central 
stenosis.  There was minor bilateral articular facet 
hypertrophy at L5-S1.  VA outpatient treatment reports dated 
in April 2001 note the aforementioned MRI results, but found 
the veteran had full range of motion with complaints of pain 
only at the extremes.  Straight leg raising was negative.  
Motor and sensory examinations were normal.

Upon VA examination in November 2001, the veteran complained 
of weakness and fatigability of the low back.  He denied the 
use of crutches, brace, or cane.  He denied surgery to the 
low back.  He indicated that he worked in the Parks and 
Recreation Department.  The veteran indicated that pain did 
not inhibit his usual occupation, but simply caused some 
discomfort during the day.  Physical examination revealed 
range of motion of 90 degrees forward flexion; 30 degrees 
extension; 30 degrees lateral flexion bilaterally; and 
rotation 20 degrees bilaterally.  Reflexes were 2+ and 
symmetrical.  Straight leg raising was negative bilaterally.  
There were no abnormalities or wasting of the musculature 
noted.  The examiner diagnosed L5 spondylolysis based on x-
ray.  Degenerative joint disease was also diagnosed, but the 
examiner did not indicate such was based on x-ray findings. 

VA outpatient treatment records dated in February 2003 note 
the veteran complained of chronic low back pain.  The veteran 
denied incontinency or weakness.  Straight leg raising was 
again negative.  Sensory and motor examinations were normal.  
The veteran had normal range of motion.  The veteran was 
diagnosed with chronic low back pain.

In May 2003, the veteran underwent a diagnostic medial branch 
block at L4-5 and L5-S1.  There was some hypertrophy and 
narrowing of the lumbar facet joints at L5-S1.  In a follow-
up visit in May 2003, the veteran indicated that there was no 
improvement with the nerve block.  The pain remained the 
same.

In June 2003, the veteran presented testimony before the RO.  
He testified that he could not lift objects greater than 20 
pounds and was unable to bend for prolonged periods.  He 
complained of spasms.  He further testified that he used a 
TENS unit every other night.  He stated that he worked for 
the Parks and Recreation Department in a day care-type 
program, doing outside sports with children and tutoring 
them.  He reported that he missed a few days of work because 
of appointments.  He explained that he worked through the 
pain because he had to "pay the bills." 

Upon VA examination in November 2004, the veteran reported 
constant low back pain, stiffness, and radiation into the 
lower extremities.  He also indicated that he had a sensation 
that his feet were "going to sleep."  The veteran indicated 
he used over-the-counter Motrin for pain relief.  He reported 
flare-ups of pain brought on with climbing steps and 
alleviated with rest.  He stated that he had used a TENS 
unit.  The veteran denied bowel or bladder complaints.   The 
examiner noted the veteran walked unassisted.  He did report 
using a back brace.  The veteran informed the examiner that 
he was still employed with the Parks and Recreation 
Department.   He denied having to call in sick on his job.  

Inspection of the spine revealed normal curvature and 
symmetrical spine with normal position of the head.  Forward 
flexion was to 80 degrees with pain starting at 45 degrees in 
the right sacroiliac area.  Extension was 25 degrees.  Left 
lateral flexion was limited to 38 degrees by pain on the left 
side and to 35 degrees on the right.  Bilateral rotation was 
30 degrees.  There was no fatigue or weakness appreciated on 
examination.  The veteran was able to squat without 
difficulty.  

Neurological examination showed the veteran had normal 
vibratory and light touch sensation.  There was no muscular 
atrophy noted.  There was normal muscle tone.  The veteran's 
strength was 5/5 throughout.  There were 1+ bilateral ankle 
jerks and 2+ bilateral ankle jerks with absent right knee 
jerk.  Spine x-ray was reportedly normal, without 
degenerative change, fracture or malalignment.  The veteran 
was diagnosed with low back strain. 

VA outpatient treatment records from May 2003 to March 2006 
noted the nerve block in May 2003.  There were only sporadic 
complaints of back pain between the aforementioned periods of 
time.  

Despite the fact that the veteran could forward flex to 80 
degrees on the November 2004 VA examination, his pain began 
at 45 degrees.  Taking into account his complaints of pain, 
the Board finds that his disability warrants a 20 percent 
evaluation.  

An evaluation in excess of 20 percent is not warranted as the 
evidence does not show symptomatology consistent with either 
the old or revised criteria.  For example, range of motion 
was not severely limited, there is no evidence of with 
listing of the whole spine to the opposite side, there is no 
loss of lateral motion, and severe intervertebral disc 
syndrome is not shown.  In this regard, the MRI from April 
2001 showed no evidence of disc bulge or stenosis, and the 
November 2004 neurological examination revealed normal 
sensory and motor function.  Moreover, disc disease has not 
been diagnosed.  Likewise, there is no evidence of 
incapacitating episodes of disc disease, and the veteran 
reported losing no time from work other than for 
appointments. Finally, there is no evidence of forward 
flexion limited to 30 degrees or less, or ankylosis.  

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected low back condition 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the Board notes that 
the veteran's mechanical low back pain with strain has not 
required frequent inpatient care, nor has it by itself 
markedly interfered with employment.  Through the veteran's 
own testimony and statements made to various VA medical 
personnel, the record indicates that he remains employed with 
the Parks and Recreation Department and has not called out 
sick to work, missing time only occasionally for 
appointments.  Therefore, in the absence of such factors, the 
Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  


ORDER

A 20 percent evaluation for service-connected mechanical low 
back pain with strain is granted, subject to the regulations 
applicable to the payment of monetary benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


